                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,           )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )     CASE NO. 2:16-CV-760-WKW
                                        )               [WO]
SGT. THORNTON, in his individual        )
capacity,                               )
                                        )
             Defendant.                 )

                                      ORDER

      On August 16, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 34.) Upon an independent review of

the record and the Recommendation, it is ORDERED that:

   1. The Recommendation is ADOPTED.

   2. Defendant’s motion for summary judgment regarding Plaintiff’s claims for

monetary damages lodged against Defendant in his official capacity is GRANTED,

and these claims are DISMISSED with prejudice because Defendant is entitled to

absolute immunity from such relief.

   3. Defendant’s motion for summary judgment regarding Plaintiff’s Eighth

Amendment excessive force claim lodged against him in his individual capacity is

DENIED.
   4. Defendant’s motion for summary judgment on Plaintiff’s Eighth Amendment

claim in Part II.D. of the Recommendation and on Plaintiff’s Fourteenth Amendment

claim in Part II.E. of the Recommendation is GRANTED.

   5. This case will be set for trial on Plaintiff’s excessive force claim against

Defendant Thornton.

      DONE this 18th day of September, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
